Citation Nr: 0807858	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
asbestosis.

The veteran testified before the undersigned at a March 2007 
hearing at the RO. He also testified at an April 2006 hearing 
before a Decision Review Officer (DRO).  Transcripts have 
been associated with the file.


FINDING OF FACT

The evidence is at least in equipoise that the veteran's 
asbestosis is related to his asbestos exposure during active 
service.


CONCLUSION OF LAW

The veteran's asbestosis was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims. The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

The veteran contends that he is entitled to service 
connection for asbestosis as a result of asbestos exposure 
during his military service.  For the reasons that follow, 
the Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

After a thorough review of the claims file, the Board finds 
that there is sufficient evidence to establish that the 
veteran was exposed to asbestos while in service.  See 
Hickson, supra.  According to his service personnel records 
and service separation form, the veteran served in the 
occupation of a cook and was stationed aboard the USS 
McCaffery, a Navy destroyer.  The veteran contends that it 
was on this ship where he was exposed to asbestos-wrapped 
pipes in his sleeping quarters and asbestos dust in the 
galley where was assigned to work.  At the April 2006 DRO 
hearing and the March 2007 Travel Board hearing, he testified 
that in addition to his primary duty station in the galley, 
he was the first loader on a 40 mm quad 40 during General 
Quarters, his combat battle station.  The veteran stated that 
after the guns were fired, he would return to the galley to 
find the counters and hoppers covered with asbestos dust that 
had fallen off the overhead pipes.  It was then necessary for 
him to wipe off the dust before he could begin cooking.  The 
veteran's testimonies with respect to asbestos exposure are 
not contradicted by any evidence of record.  In this regard, 
the Board finds the veteran's testimonies to be credible and 
concludes in turn that it is at least as likely as not that 
he was exposed to asbestos during service.  As such, the 
Board will now consider whether the veteran currently has the 
disability for which he claims service connection.   

The veteran testified that he first became aware of his 
asbestos-related lung disorder in the 1990's.  A letter from 
Dr. J.D. dated in October 2000 confirms that signs of 
asbestosis were discovered no later than in January 1995.  In 
the letter, Dr. J.D. states that X-rays, as confirmed by 
physical examination, revealed pleural calcifications 
suggestive of asbestosis.  He also notes that the results of 
a June 1995 chest X-ray and a June 1996 pulmonary function 
test are consistent with asbestosis due to occupational 
exposure to asbestos. 

X-rays of the chest were taken in October 2002.  The 
radiologist found diffuse pleural calcification, likely from 
prior exposure to asbestos.  He recommended obtaining a CT 
examination for further evaluation.

A CT scan of the chest was performed in October 2004.  Again, 
it was noted that the veteran had extensive calcified pleural 
plaques, the findings of which were consistent with 
asbestosis.   

In light of the aforementioned medical reports, the Board 
concludes that there is sufficient evidence to conclude that 
the veteran currently has asbestosis.  See Hickson, supra.  
These medical opinions are consistent in their findings of an 
asbestos-related disease and are uncontradicted by any other 
medical evidence of record.  

The Board also finds that the veteran's current asbestosis 
disability was incurred in service.  See Hickson, supra.  As 
discussed above, the veteran was exposed to asbestos while 
stationed aboard the USS McCaffery.  While the veteran did 
work at a Navy Yard for approximately 7 months prior to 
entering the service and was exposed to asbestos during that 
time, it is well established that he has had no asbestos 
exposure since separation from service.  In fact, he 
testified at the Travel Board hearing that, after service 
separation, he worked as a police officer for 28 years.  The 
Board finds this period of non-exposure to asbestos to be 
significant in establishing that the veteran's current 
asbestosis is related to asbestos exposure during service.

In view of these findings, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran has asbestosis as a result of in-service exposure to 
asbestos, and, therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  See 38 U.S.C. § 5107(b) (West 2002); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



ORDER

Entitlement to service connection for asbestosis is granted.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


